DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are pending in this instant application and are currently under examination.   

Priority
This is US Application No. 16/705,348 filed on 12/06/2019 and claims foreign priority of JAPAN 2018-244082 filed on 12/27/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
Three information disclosure statements (IDS) filed on 12/06/2019, 08/24/2021, and 04/21/2022 have been considered.

Claim Objections
Claims 3 and 6 are objected to because of the following informalities: In claim 3, change the incorrect recitation “a difference between”, which has been recited in preceding claim, to “the difference between”. In claim 6, insert the missing word “predetermined” immediately before the recitation “allowable range” (lines 3 and 5) to be consistent with the recitation “a predetermined allowable range” in preceding claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 3, 5-7, and 10 depend from claim 1. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 2, 4, 9, 11, and 12 recite the broad recitations “data to be analyzed” (lines 7, 12, and 15 of claim 1; lines 6, 13, and 17 of claim 2; lines 6 to 7 of claim 4; line 6 of claim 8; lines 4 to 5, 7, and 12 of claim 9; lines 4, 9 to 10, and 10 to 11 of claim 11; lines 10 and 11 of claim 12), and/or “a sample to be analyzed” (line 8 of claim 1), and the claims also recite “reference data” (lines 4, 11, and 14 of claim 1; lines 10, 12, and 16 of claim 2; lines 7 to 8, 13 to 14, and 17 of claim 4; line 4 of claim 8; lines 2 and 7 of claim 11; line 9 of claim 12), and/or “a reference sample” (line 5 of claim 1), which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 9 and 11 recite the limitation "the component-to-be-analyzed index value" (lines 10 to 11 of claim 9), or “the reference data, having a separation index value… a separation index value of the component peak” (lines 7-9 of claim 11).  There is insufficient antecedent basis for this limitation in the claim. 
Taken together, Applicant is advised (i) to change the recitation “to hold, as reference data, separation data obtained by an electrophoresis analysis… an electrophoresis analysis of a sample to be analyzed;” (lines 3-8 of claim 1) to “to hold, (a) reference data comprising separation data of known reference component peaks obtained by an electrophoresis analysis of a reference and (b) sample data comprising separation data of component peaks obtained by an electrophoresis analysis of a sample;”; (ii) to replace the recitation “to hold a determination criterion… in the data to be analyzed are identical;” (lines 9-12 of claim 1) with “to determine whether the reference component peaks and the sample component peaks are identical;”; (iii) to change the recitation “to determine whether the component peaks… using the determination criterion” (lines 13-16 of claim 1) to “to perform the determination criterion”; (iv) to replace the recitation “to identify, as component-to-be-analyzed index values… peaks in the data to be analyzed;” (lines 4-6 of claim 2) with “to identify separation index value of the sample component peaks;”; (v) to change the recitation “to identify, as reference component index values… in the reference data,” (lines 1-3 on page 31) to “to identify separation index values of the reference component peaks,”; (vi) to replace the recitation “to determine that the component peak in the reference data… data to be analyzed satisfies the determination criterion” (lines 5-11 on page 31) with “to identify corresponding peaks of the reference component peaks to the sample component peaks when a difference between the reference component index value of the reference component peak and the component-to-be-analyzed index value of the sample component peak satisfies the determination criterion”; (vi) to delete the recitation “in the analysis target range” (line 4 of claim 4) and to change the recitation “target range set in the data to be analyzed… corresponding to the analysis target range is maximized,” to “target range of the sample data and a peak waveform in an analysis target range of the reference data is maximized,”; (vii) to replace the recitation “to determine, when a correlation between a peak waveform… the reference data corresponding to the analysis target range” (last 8 lines of claim 4) with “to correlate corresponding corrected peak waveforms in the target range of the sample data to the peak waveforms in the analysis target range of the reference data, when the correlation satisfies the determination criterion the corrected peak waveforms of the sample data are identical to the peak waveforms of the reference data”; (viii) to change the recitation “separation data holding part is configured… the separation data of the remaining separation data” (lines 2-8 of claim 8) to “separation comprise a plurality of pieces of separation data, wherein one piece of the separation data of the reference data is identified by a user from the plurality of pieces of separation data, and at least one piece of the separation data of the remaining separation data are from the sample data”; (ix) to replace the recitation “claim 1, further comprising… the data to be analyzed or not,” (lines 1-5 of claim 9) with “claim 2, further comprising an index value designation part configured to require a user to designate a separation index value of a component peak to be determined to the sample data,”; (x) to change the recitations “to determine that component peak… is identical to a component peak” (lines 7 to 8 of claim 9) and “in the data to be analyzed” (line 12 of claim 9) to “to identify corresponding component peak of the sample data to the component peak” and “from the sample data”, respectively; (xi) to replace the recitation “claim 1, wherein when there is a plurality of… component peak in the data to be analyzed” (lines 1-11 of claim 11) with “claim 2, wherein when there is a plurality of component peaks, in the reference data, component peak determination part is configured to identify corresponding component peaks of the sample data to the component peaks of the reference data when the separation index values of the component peaks from the reference data are closest to the separation index values of the component peaks from the sample data as a result of a determination using the determination criterion”; and (xii) to change the recitation “reference data, that is capable of being determined to be identical to a component peak in the data to be analyzed is identical to the component peak in the data to be analyzed” (last 3 lines of claim 12) to “ reference data, is identical to the component peak in the sample data”.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Perlin (US 2010/0010748, January 14, 2010, hereinafter referred to as Perlin ‘748).
With regard to structural limitations “an analyzer comprising a separation data (or a plurality of pieces of separation data) holding part configured to hold (a) reference data comprising separation data of known reference component peaks obtained by an electrophoresis analysis of a reference (or one piece of the separation data of the reference data is identified by a user) and (b) sample data comprising separation data of component peaks obtained by an electrophoresis analysis of a sample; a determination criterion holding part configured to determine whether the reference component peaks and the sample component peaks are identical; and a component peak determination part configured to perform the determination criterion (or further comprising: a component-to-be-analyzed index value identification part configured to identify separation index value of the sample component peaks; and a reference component index value identification part configured to identify separation index values of the reference component peaks, wherein the component peak determination part is configured to identify corresponding peaks of the reference component peaks to the sample component peaks when a difference between the reference component index value of the reference component peak and the component-to-be-analyzed index value of the sample component peak satisfies the determination criterion; or further comprising a determination criterion input part configured to require a user to input the determination criterion)” (claims 1, 2, 7, and 8), “the determination criterion is a difference allowance ratio that is a ratio of the difference between the component-to-be-analyzed index value and the reference component index value to the reference component index value (or further comprising an index value designation part configured to require a user to designate a separation index value of a component peak to be determined to the sample data, wherein the component peak determination part is configured to identify corresponding component peak of the sample data to the component peak designated by a user when a difference between the separation index value designated by the user and the component-to-be-analyzed index value of the component peak from the sample data satisfies the determination criterion)” (claims 3 and 9), “further comprising a waveform correction part configured to perform a waveform correction to expand/contract and/or shift a peak waveform within a predetermined allowable range so that a correlation between a peak waveform in an analysis target range of the sample data and a peak waveform in an analysis target range of the reference data is maximized (or further comprising an analysis target range designation part configured to require a user to designate the analysis target range; or further comprising a correction allowable range designation part configured to require a user to designate the predetermined allowable range” (claims 4-6), “further comprising a reference component name input part configured to require a user to input names of the reference components” (claim 10), and “wherein when there is a plurality of component peaks, the component peak determination part is configured to identify corresponding component peaks of the sample data to the component peaks of the reference data when the separation index values of the component peaks from the reference data are closest to the separation index values of the component peaks from the sample data as a result of a determination using the determination criterion (or further comprising a determination result output part configured to output a determination result and to issue a warning in a determination result if one component peak from among the plurality of component peaks, in the reference data, is identical to the component peak in the sample data)” (claims 11 and 12):
Perlin ‘748 disclosed a method comprising the steps of analyzing a first nucleic acid sample on a first size separation instrument to form a first signal. Then there is the step of analyzing a second nucleic acid sample on a second size separation instrument to form a second signal. Then there is the step of comparing the first signal with the second signal in a computing device with memory to form a comparison. Step 1 is for acquiring the data. The computer software preferably integrates with current sequencer and capillary electrophoresis (CE) technology. It preferably has two manufacturer-independent input modules: one for sequencer gel data and one for CE data. Step 2 is for processing the signal. In this step, basic signal processing is done, such as baseline removal or filtering (e.g., smoothing) the data. In the preferred embodiment, filtering and other smoothing is done using convolution. A convolution kernel (such as a gaussian or a binomial function) is applied across the one dimensional capillary signal, or the two dimensional scanned gel image. Step 3 is for separating the colors. It would be desirable to use the least amount of most certain data when determining a color matrix for separating dye colors. However, when there is no calibration run, the classification matrix C must be dynamically determined from the data in order to compute M. This can be done manually by a user identifying peaks, or automatically by the general clustering embodiment (pages 16/34 to 18/34, [0028, 0051-0057, and 0069). Step 7 is for deriving an allelic ladder. It is useful to have a set of reference peaks that (a) correspond to the actual locations of DNA molecules on the gel, (b) have known lengths (in base pair units), and (c) cover a large part of the sizing window. This allelic ladder, and optionally a known sample, are preferably loaded into the electrophoretic system as separate signals (i.e., in different lanes or colors). Step 8 is for transforming coordinates. In the preferred embodiment, size comparisons used in the analysis are performed in the allelic ladder size coordinate system, rather than in the size standard coordinate system. Step 9 is for quantitating signal peaks. In addition to sizing DNA peaks, it is also useful to quantitate the relative amount of DNA present. In the preferred embodiment, the DNA quantitation step for resolving band overlap should computationally scale ( e.g., at linear or small polynomial cost) with the number of bands analyzed. Step 10 is for analyzing the data, preferably by calling the alleles. In the preferred embodiment, allelic (or other) DNA ladder data is available, and the alleles can be called by matching sample peaks relative to the ladder peaks. Depending on the application, a window (typically ±0.5 bp) is set around a ladder peak of calibrated DNA length. When a sample peak (preferably in ladder coordinates) lies within this bp size window, it can be reliably designated as having the length of that ladder peak. In an alternative preferred embodiment, the data profiles can be stored in size coordinates, and brought into length coordinates only when needed (pages 21/34 to /34, [0113-0115, 0133, 0138, 0155, and 0156]). 
Thus, these teachings of Perlin ‘748 anticipate Applicant’s claims 1-12 because the computer system, for analyzing electrophoresis peak data and for calling allele by matching sample size or length coordinate to corresponding coordinate of allele ladder reference using the ±0.5 bp (= difference between sample and reference coordinates) criterion, reads on claimed analyzer; or, it is obvious to skilled artisan to express the ±0.5 as a ratio of 0.5 over the reference coordinate.  

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623